Citation Nr: 1603193	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  05-04 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to June 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  This case has been previously remanded multiple times by the Board, most recently in February 2015.  The record shows substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).


FINDINGS OF FACT

1.  The Veteran failed without good cause to report for a scheduled VA examination in April 2015.

2.  The competent evidence does not show that it is at least as likely as not that a psychiatric disability had its onset in active service or within one year thereafter, or is causally related to active service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran has not alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A January 2004 letter notified the Veteran of the criteria for establishing service connection, the evidence required, and his and VA's respective duties for obtaining evidence.  The letter predated the initial adjudication by the RO in March 2004.  A December 2007 letter notified the Veteran of how VA determines disability ratings and effective dates if service connection is awarded.  The claim was readjudicated in April 2008.  Thus, any timing deficiency has been cured.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with several examinations and obtained several opinions to ascertain the nature and etiology of the claimed psychiatric disability.  As the obtained opinions were incomplete, most recently in February 2015, the Board requested another examination.  The record shows that the Veteran refused to report for an examination scheduled in April 2015.  A June 2015 report of contact shows that when asked about his refusal to report for the examination, the Veteran stated that he had several examinations over the years, that nothing that he had said during the prior examinations was going to change, that he does not want to relive the nightmares of his experiences again, and that he requested that VA decide his case based on the evidence of record.  The duty to assist is not a one-way street.  If a Veteran wishes help in developing a claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Due to the Veteran's failure to report for a scheduled VA examination, evidence that would have been pertinent to the case could not be obtained.  Moreover, because his statements when contacted about the refusal to report for the examination, the Board finds that a remand to schedule another examination would unnecessarily impose additional burdens on VA with no benefit flowing to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection for PTSD requires (1) medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015);  American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), 1994.

When a claimed in-service stressor is related to the Veteran's fear of hostile military or terrorist activity, the following shall be demonstrated to establish service connection for PTSD:  (1) the claimed stressor is consistent with the places, types and circumstances of the Veteran's service; (2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and (3) the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3) (2015).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  38 C.F.R. § 3.304(f)(3) (2015).

In this case, the Veteran claims he has a psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety disorder, major depression, impulse control disorder, intermittent explosive disorder, situational phobia of confinement or restricted movement, panic disorder with agoraphobia, specific phobia, claustrophobia, and personality disorder.

A review of the service medical records shows that the Veteran was seen on several different occasions for psychiatric treatment and evaluation.  Symptoms included anxiety, hostility, and situational stresses that heightened his feelings of frustration.  Following one such evaluation session in April 1966, it was indicated his general clinical picture was that of a personality disorder, specifically emotional instability.  

Post-service medical records include varying psychiatric diagnoses, including PTSD, situational phobia, anxiety disorder, impulse control disorder, and major depressive disorder.

In July 2010, the Board requested that the Veteran be provided a VA psychiatric examination to determine the diagnoses and etiology of any psychiatric disability that was present.  

At an August 2010 VA examination, the examiner was not provided a copy of the claims file prior to the examination.  The examiner stated that the medical records he was provided showed that the Veteran was seen for treatment by a psychiatric nurse practitioner for about two months in 2004, but that a full psychiatric evaluation by that provider could not be found and so the examiner did not accept those diagnoses.  A February 2012 addendum indicated that the examiner reviewed the claims file and his opinion remained unchanged.  

However, a full psychiatric evaluation by the nurse practitioner was performed in November 2003 and thus those psychiatric diagnoses and others made during the course of this appeal constituted current diagnoses with respect to this claim, and opinions as to their etiology were needed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, in June 2012, the Board requested that the claims file be returned to the August 2010 examiner to determine the diagnosis and etiology of any psychiatric disability found, to include those of the psychiatric nurse practitioner in November 2003.

At a November 2012 VA examination, the examiner determined that no current psychiatric disability was found.  The examiner did not address any of the Veteran's prior psychiatric diagnoses.  Thus, in March 2013, the Board requested that the Veteran be provided a VA examination to determine the whether any psychiatric disabilities diagnosed during the course of the appeal were related to service.

At a June 2013 VA examination, which was supplemented by a medical opinion addendum in July 2013, the examiner listed diagnoses of specific phobia, intermittent explosive disorder by history, and personality disorder.  The examiner determined that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  The examiner opined that intermittent explosive disorder and personality disorder preexisted service, and were not aggravated beyond their normal progression in service.  The examiner further opined that situation phobia of confinement and restricted movement could not be attributed to service without resorting to mere speculation.  In support of the opinion, the examiner noted multiple inconsistencies in the Veteran's self-reported history and service. 

While the examiner provided opinions addressing the psychiatric disabilities found during the March 2013 examination, no attempt was made to reconcile the new psychiatric diagnoses with the prior psychiatric diagnoses noted during the course of the appeal.  Moreover, no opinion was provided as to whether any of the prior diagnoses made during the course of the appeal were incurred or aggravated during service.  Thus, in December 2013, the Board requested a supplemental opinion addressing whether any of the other previously diagnosed psychiatric disabilities are related to service.  

In January 2014, a supplemental opinion was obtained.  The examiner opined that there was no evidence to suggest that any previously diagnosed psychiatric disability, including but not limited to PTSD, anxiety disorder, and major depression, was related to service.  In support of that opinion, the examiner noted that those disabilities were not found on the prior VA examination in June 2013.  The examiner further stated that to opine whether or not a previously diagnosed disorder was related to one's military service, for which there was limited information about symptoms presentation and of which there was no current evidence of symptoms or functional impairment, would require speculation by any member of the medical community.

In a January 2015 post remand brief, the Veteran's representative stated that during the appeal period there was evidence of psychiatric disabilities, and therefore there were current diagnoses, and thus current evidence of symptom.  The Board agreed that the rationale provided for the current opinion was incomplete without a full discussion of the evidence that is of record.  Specific to PTSD, the Veteran's representative argued that the VA examinations of record have not adequately addressed whether the Veteran experienced fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3) (2015).  Thus, in February 2015, the Board requested that the Veteran be provided another opportunity to establish his in-service stressors, and then be provided with a psychiatric examination to reconcile the various disabilities diagnosed during the course of this appeal and to provide an opinion as to whether each disability is related to service.  The Board advised the Veteran that consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  

In a March 2015 letter asked the Veteran to identify any additional pertinent evidence and provide a comprehensive statement regarding each of his in-service stressors.  The letter also advised the Veteran that the consequences for failure to cooperate with the development of the claim may include denial of the claim.  38 C.F.R. § 3.158 (2015).  The Veteran did not reply.  

The record shows that the Veteran refused an examination scheduled in April 2015.  A June 2015 report of contact shows that when asked about his refusal to report for the examination, the Veteran stated that he has had several examinations over the years, that nothing that he said during the prior examinations was going to change, that he did not want to relive the nightmares of his experiences again, and that he requested that VA decide his case based on the evidence of record.  Essentially, the Veteran failed to report for a scheduled VA examination in April 2015.  

When a claimant fails to report for a scheduled VA examination, without good cause, an original compensation claim shall be rated based upon the evidence of record.  38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  While the Board is sympathetic to the Veteran's situation, the Board finds that good cause for failing to report for the April 2015 examination has not been presented.  Thus, the Board will proceed with the case based upon the evidence of record.  

The record does not contain a medical opinion that addresses all of the Veteran's psychiatric disabilities and was based on a full review of his claims file.  The record also did not contain sufficient information regarding the claimed in-service stressors.  Due to the Veteran's failure to submit the needed information regarding his stressors and failure to report for the scheduled VA examination, the record does not contain the needed medical opinion on the etiology of the claimed psychiatric disabilities.  As the record stands, the Board must find that the competent evidence does not show that a psychiatric disability had its onset in active service, that a psychosis manifested within one year after separation from service, or that any current psychiatric disability or psychiatric disability shown during the appeal period is causally related to active service.  Accordingly, service connection for a psychiatric disability is not warranted.

The Board notes that a lay person is competent to give evidence about observable symptoms, including those of psychiatric disabilities.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not competent to self-diagnose a psychiatric disability and attribute its etiology to service.  The available competent medical evidence does not show that any of psychiatric disability is related to service.

In addition, service connection cannot be established for personality disorder as that is not a disability.  38 C.F.R. § 3.303 (2015).

In conclusion, service connection for a psychiatric disability is not warranted because a present psychiatric disability, shown during or contemporary to the appeal period, is not shown to be at least as likely as not related to service or to any event of service.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


